Citation Nr: 0006446
Decision Date: 03/09/00	Archive Date: 09/08/00

DOCKET NO. 93-17 205               DATE MAR 9, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to an increased rating for asthma, currently evaluated
as 30 percent disabling.

ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1978 to March
1981.

This appeal is before the Board of Veterans' Appeals (Board) from
rating decisions from the Waco, Texas, Department of Veterans
Affairs (VA) Regional Office (RO). The November 1992 rating
decision increased the evaluation for asthma to 30 percent since
July 1992, and the July 1993 rating decision continued the 30
percent evaluation.

The May 1995 and November 1996 Board decisions remanded the case to
obtain additional medical records and VA pulmonary examinations.
This case is now before the Board for final appellate review.

FINDINGS OF FACT

1. The medical evidence shows that the veteran has chronic asthma
with continuous daily symptomatology and frequent exacerbations
that prevents him from performing heavy physical work.

2. The medical evidence does not show Forced Expiratory Volume in
1 Second (FEV1) of 40-55%, FEV1/Forced Vital Capacity ratio of 40-
55%, monthly visits to the clinic for required care of asthma
exacerbations, at least 3 courses of systemic corticosteroids per
year, marked loss of weight, or other severe impairment of health.

CONCLUSION OF LAW

The criteria are met for an increased rating to 60 percent for
asthma. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.7, 4.10,
4.97, Diagnostic Code 6602 (1999) (effective October 7, 1996); 38
C.F.R. 4.97, Diagnostic Code 6602 (1996) (effective prior to
October 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent a VA examination in October 1992. As a
furniture mover, the veteran had to use his inhaler up to 15 times
per day because exertion

- 2 -

precipitated episodes of asthma. He could not work full-time and
averaged only 4-6 hours per day of work. He reported only temporary
relief from his inhaler medications. Physical examination revealed
that the veteran exhibited only mild respiratory distress. Breath
sounds revealed scattered short sibilants, with increased sibilants
on forced inspiration and prolongation of the expiratory phase. The
September 1992 chest x-ray showed no active disease. Pulmonary
function studies were reported to show a vital capacity within
normal limits but with moderate airflow obstruction.

The veteran was treated for asthma in April 1994. He reported
tightness of the chest since he did yard work last night. The
assessment was intermittent asthma, and he was instructed to take
inhalers. In August 1994 and December 1994, the veteran returned to
the clinic and continued to report a history of asthma.

The March 1995 x-rays were compared to a similar examination done
in September 1992. The impression was no active disease in the
chest, and there was no significant interval change. The veteran's
July 1995 statement alleged that he had received all treatment from
the VA since January 1989. The veteran went to the clinic twice in
July 1995 for medications. He complained of bilateral chest
tightness and coughing up phlegm in the morning.

The veteran underwent a VA examination in July 1995. The impression
was chronic asthma in remission today. The examiner noted that the
veteran used inhalers and prescribed additional inhalers. The
veteran expectorated phlegm but there was no history of hemoptysis.
There was no history of chest pain but the veteran developed a
sensation of chest tightness and soreness whenever he had an acute
exacerbation. The veteran wheezed on and off but not every time
that he had an exacerbation of asthma. Precipitating factors
included exercise, freshly cut grass, and exposure to cats, dogs,
wool, and dust. He obtained immediate relief from coughs and asthma
attacks with inhaled Albuterol. The veteran used to work for a
moving company but was laid off because of frequent asthma attacks.
Physical examination of the chest revealed normal shape and
breathing excursions. The lungs felt clear to percussion and
auscultation with excellent breath sounds

- 3 -

bilaterally. There was no wheezing, rates, rhonchi, or pleural
friction rubs detected. The February 1995 pre and post
bronchodilator showed mild expiratory airway obstruction with
improvement noted following the inhalation of a bronchodilator,
suggesting the present of hyperactive airway disease, mainly
bronchial asthma. The July 1995 chest x-rays were compared with
March 1995 chest x-rays. There was no significant difference seen,
and the impression was a negative chest.

The veteran went to the clinic in February 1996 with complaints of
wheezing and coughing up phlegm. The assessment was a mild
exacerbation of asthma.

The March 1996 progress note stated that the veteran had minimal
respiratory distress and scant wheezing bilaterally without
crackles or rubs. The diagnosis was a mild asthma exacerbation.
There was a modest improvement noted with the use of the
bronchodilator. The examiner opined that the veteran continued to
have intermittent exacerbations of bronchial asthma that were
usually mild and that did not require administration of
corticosteroids. Chest x-rays had been consistently normal. The
examiner stated that the veteran had mild bronchial asthma with
intermittent exacerbations that were triggered by a multitude of
different things. The examiner opined that the veteran would
continue to have intermittent episodes of asthma that interfered
with heavy physical activities.

The veteran went to the clinic in August 1996 for complaints of
chest pain while using inhalers. The August 1996 chest x-rays were
compared with the July 1995 x-rays. The impression was an unchanged
and negative chest, with no evidence of active cardiac or pulmonary
disease.

The veteran underwent a VA examination in January 1997. The
examiner reviewed the notes from the veteran's two prior visits to
the chest clinic in July 1995 and March 1996. The examiner noted
that the veteran had perennial or continuous daily symptomatology,
consisting of productive cough with expectoration of phlegm. He had
frequent exacerbations of symptomatology when exposed to triggering
factors, including dogs, cats, freshly cut grass, dust, high levels
of pollution, and wool. Another triggering factor was exercise,
including wailing on level ground at a

4 -

normal pace, climbing stairs, walking uphill, or even being
completely at rest. The attacks manifested as chest tightness,
wheezing, and increased dyspnea. The inhaler relieved the attacks,
at least partially and at times completely. The veteran abused the
inhaler because he used it 8- 10 times on a good day and 15-20
times on a bad day. The veteran used the inhaler about 15 minutes
before the examination, and his chest was completely normal on
physical examination. The veteran felt pretty well at this
particular time so the examiner had not had the opportunity to
actually examine the veteran when he had a problem. Multiple past
x-rays were completely normal, and different sets of past pulmonary
function studies showed no evidence of significant obstruction. The
veteran had been treated with a combination of inhalers, which he
used much more than prescribed because he still. had trouble
breathing. The examiner stated that the veteran had frequent
intermittent exacerbations every day whenever he was exposed to
triggering factors. He also had exacerbations when he was totally
at rest or walking normally on level ground, uphill, or up stairs.
The veteran appeared to have daily exacerbations that were multiple
in frequency and severe enough that he used inhalers more often and
in higher doses than advised. There were no findings of cyanosis or
clubbing of any of the extremities. The veteran reported extremely
severe cough with expectorations of large amounts of phlegm, every
day, more severe in the morning than throughout the day. He
expectorated all different kinds of phlegm but never had
hemoptysis. Dyspnea was the veteran's most bothersome symptoms. He
reported shortness of breath all of the time. He could not even
wheeze at times because he could not breathe at all. The dyspnea
occurred with slight exertion such as walking at a normal pace on
level ground, at times totally at rest, and at times triggered by
exposing himself to factors known to aggravate his asthma, as
listed above. There was no evidence of any infectious disease
component to the veteran's problems. The January 1997 chest x-rays
were completely normal and demonstrated no evidence of active
cardiac or pulmonary disease. The x-rays correlated well with
multiple past chest x-rays. The January 1997 spirometry test showed
evidence of mild expiratory airway obstruction. No post
bronchodilator study was done. The private spirometry examiner
stated that it was very difficult to get the veteran to properly
perform the test but that vital capacity was within normal limits.
The diagnosis was a history of allergic rhinitis and bronchial
asthma that, by

- 5 -

physiologic parameters, appeared mild in severity. Clinically, if
one believed the history as related by the veteran, he appeared to
have severe problems. The veteran had been unable to maintain an
occupation due to the severity of hi,; symptomatology but with
better control might be able to live more normally.

In April 1997, the veteran was seen at the clinic for complaints of
chest pain when he used the inhalers. The assessment was an acute
exacerbation of asthma.

The veteran underwent a VA examination in January 1998. Asthma
caused him to miss work often enough that he was fired from his 4-
year job as a furniture mover, and he had not worked since. He
could walk slowly without stopping. He got up twice each night
because he was short of breath and had to use his inhalers. He did
not have much cough or sputum. He mostly had dyspnea on exertion.
His weight had been stable. He had not been hospitalized in the
last 5 years for asthma. He rarely went to the emergency room for
treatment. Examination of the chest and abdomen revealed that the
veteran appeared to move an adequate amount of air. He did not
wheeze even on forced expiration. He had a little vocal cord
wheeze. The impression was mild, service-connected allergic
rhinitis and bronchitis.

The veteran's December 1999 statement alleged that he had chest
wheezing and pain that caused him to use his inhalers 4-5 times per
day. Sometimes, he had to sit down because the inhalers did not
relieve his symptoms.

Pulmonary functions tests measured the veteran's Forced Vital
Capacity (FVC), Forced Expiratory Volume in 1 Second (FEV1), and
FEV1/FVC ratio, as follows:

Date                FVC            FEV1      FEV1/FVC 
October 1992        99%            91%         68% 
February 1995       89%            77%         71% 
January 1997        82%            73%         68% 
January 1998        86%            81%         72% 
January 1998        94%            82%         66%

6 -

Criteria

In determining the disability evaluation, the VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4
(1999). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1999).

Regulations require the evaluation of the complete medical history,
of the veteran's condition. 38 C.F.R. 4.1, 4.2 (1999). However,
where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability to make
a more accurate evaluation, regulations do not give past medical
reports precedence over current findings. 38 C.F.R. 4.2 (1999).

Under the old criteria, effective prior to October 7, 1996,
moderate bronchial asthma, with asthmatic attacks rather frequent
(separated by only 10-14 day intervals) with moderate dyspnea on
exertion between attacks) is entitled to a 30 percent rating.
Severe bronchial asthma, with frequent attacks,of asthma (one or
more attacks weekly), marked dyspnea on exertion between attacks
with only temporary relief by medication; more than light manual
labor precluded, is entitled to a 60 percent rating. Pronounced
bronchial asthma, with asthmatic attacks very frequently with
severe dyspnea on slight exertion between attacks and with marked
loss of weight or other evidence of severe impairment of health, is
entitled to a 100 percent rating. Note: In the absence of clinical
findings of asthma at time of

- 7 -

examination, a verified history of asthmatic attacks must be of
record. 38 C.F.R. 4.97, Diagnostic Code 6602 (1999) (effective
prior to October 7, 1996).

Under the new criteria, effective October 7, 1996, bronchial
asthma, with FEV1 of 56-70% predicted, or; FEV1/FVC ratio of 56-
70%, or; daily inhalational or oral bronchodilator therapy, or;
inhalational anti-inflammatory medication, is entitled to a 30
percent rating. Bronchia asthma, with FEV, of 40-55% predicted, or;
FEV1/FVC ratio of 40-55%, or; at least monthly visits to a
physician for required care of exacerbations, or; intermittent (at
least 3 times per year) courses of systemic (oral or parenteral)
corticosteroids, is entitled to a 60 percent evaluation. Bronchial
asthma, with FEV, less than 40%, or; FEV1/FVC ratio less than 40%,
or; more than 1 attack per week with episodes of respiratory
failure, or; requires daily use of systemic (oral or parenteral)
high dose corticosteroids or immunosuppressive medications, is
entitled to a 100 percent evaluation. Note: In the absence of
clinical findings of asthma at time of examination, a verified
history of asthmatic attacks must be of record. 38 C.F.R. 4.97,
Diagnostic Code 6602 (1999) (effective October 7, 1996).

Where a law or regulation changes after a claim is filed or
reopened, but before the administrative or judicial appeal process
has been concluded, the version more favorable to the appellant
applies unless Congress provided otherwise or permitted the
Secretary to do otherwise and the Secretary does so. Kamas v.
Derwinski, 1 Vet. App. 308 (1991). Therefore, impairment resulting
from asthma must be evaluated under the criteria, old or new, that
are more beneficial to the veteran.

When there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will b( assigned. 38 C.F.R. 4.7
(1999).

8 -

Analysis

The claim for an increased rating is well grounded because the
veteran's appeal stated that the constant use of the inhalers, used
to treat asthma, caused additional medical problems. 38 U.S.C.A.
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990). A veteran's
assertion that the disability has worsened serves to render the
claim well grounded. Proscelle v. Derwinski, 2 Vet. App. 629
(1992).

A continued 3 0 percent rating is warranted under the new criteria
of 38 C.F.R. 4.97, Diagnostic Code 6602 (1999) (effective October
7, 1996). Since July 1992, the worst FEV1 of 73% in January 1997
qualified for a noncompensable rating, and the worst FEV1/FVC ratio
of 66% in January 1998 qualified for a 30 percent rating. A 60
percent rating is not warranted because the medical evidence does
not include an FEV1 of 40-55%, an FEV1/FVC ratio of 40-55%, or show
at least monthly visits to the clinic for required care of
exacerbations or at least 3 courses of systemic corticosteroids per
year. The July 1995 statement alleged that the veteran received all
asthma treatment from the VA since January 1989, and VA treatment
records showed complaints or exacerbations of asthma in April 1994,
August 1994, December 1994, March 1995, July 1995, February 1996,
March 1996, August 1996, and April 1997, that were treated with a
variety of inhalers. Thus, the veteran was not treated on at least
a monthly basis for exacerbations of asthma. The medical evidence
also demonstrated use of inhalers rather than courses of systemic
corticosteroids. The veteran's December 1999 statement alleged that
he used inhalers 4-5 times per day, and the March 1996 examiner
opined that the veteran's asthma did not require corticosteroids.

An increased rating of 60 percent is warranted under the old
criteria of 38 C.F.R. 4.97, Diagnostic Code 6602 (1996) (effective
prior to October 7, 1996) because the July 1995 examiner stated
that the veteran had chronic asthma, and the January 1997 examiner
stated that the veteran had continuous daily symptomatology with
frequent exacerbations. The veteran reported losing his 4-year
moving job due to asthma attacks, and the March 1996 examiner
opined that asthma prevented the veteran from performing heavy
physical activities. Moreover, the veteran reported

- 9 -

having to use his inhaler up to 15 times per day, sometimes without
relief, and the January 1997 and January 1998 examiners noted
dyspnea on the veteran's exertion. A 100 percent rating is not
warranted because the medical evidence does not show marked loss of
weight or other evidence of severe impairment of health.

Accordingly, the veteran's asthma disability picture more nearly
approximates the criteria for a 60 rating.

Finally, extraschedular considerations do not apply in this case
because exceptional circumstances have not been claimed or
demonstrated. The evidence does not reveal that service-connected
asthma markedly interferes with the veteran's employment in
occupations that do not require heavy physical activity or that the
veteran requires frequent periods of hospitalization. See Smallwood
v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 3.321(b)(1999).

ORDER

Entitlement is granted to a 60 percent evaluation for asthma,
subject to the controlling laws and regulations governing the
payment of monetary awards.

V. L. Jordan
Member, Board of Veterans' Appeals

- 10 -


